NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   ZANE SCOTT DICKINSON, Petitioner.

                         No. 1 CA-CR 15-0703 PRPC
                              FILED 10-5-2017


     Petition for Review from the Superior Court in Mohave County
                            No. CR2011-00757
              The Honorable Steven F. Conn, Judge, Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Zane Scott Dickinson, Tucson
Petitioner
                           STATE v. DICKINSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Margaret H. Downie joined.



C A M P B E L L, Judge:

¶1           Zane Scott Dickinson petitions for review of the summary
dismissal of his second notice of post-conviction relief. We have
considered the petition for review and grant review, but deny relief.

¶2           A jury convicted Dickinson of attempted second degree
murder, two counts of aggravated assault, and leaving the scene of an
accident involving death or injury. The trial court sentenced him to
concurrent and consecutive prison terms totaling fourteen years. This
court affirmed the convictions and sentences on appeal. State v. Dickinson,
1 CA-CR 12-0479 (Ariz. App. Dec. 17, 2013) (mem. decision).

¶3              Dickinson filed a timely notice of post-conviction relief
pursuant to Rule 32, Ariz. R. Crim. P. 32, and appointed counsel filed a
petition for post-conviction relief alleging claims of ineffective assistance
of trial counsel. Ruling that Dickinson failed to state a colorable claim for
relief, the trial court summarily dismissed the petition.

¶4             Dickinson thereafter filed a second notice of post-conviction
relief, indicating his intent to raise a claim of ineffective assistance by his
first Rule 32 counsel. Ruling that a claim of ineffective assistance of Rule
32 counsel by a non-pleading defendant is not cognizable under Arizona
law, see State v. Escareno-Meraz, 232 Ariz. 586, 587, ¶ 4 (App. 2013), the trial
court summarily dismissed the notice. This petition for review followed.

¶5            In summarily dismissing the notice, the trial court issued a
ruling that clearly identified, fully addressed, and correctly resolved the
claim raised by Dickinson. Further, the trial court did so in a thorough,
well-reasoned manner that will allow any future court to understand the
court’s rulings. Under these circumstances, “[n]o useful purpose would be
served by this court rehashing the trial court’s correct ruling in a written
decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993). We therefore
adopt the trial court’s ruling.


                                       2
                 STATE v. DICKINSON
                  Decision of the Court

¶6   Accordingly, we grant review, but deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               3